Opinion by
Head, J.,
The single assignment of error complains of the refusal of the learned court below to set aside a verdict in favor of the plaintiff and award a new trial. It should hardly be necessary to say, at this late day, that in the matter of awarding a new trial the learned court below is invested with a wide discretion which does not reside in the appellate courts. It is true that in exceptional cases such court may set aside a verdict and grant a new trial and the power has been exercised where the ends of justice plainly demanded it should become operative. The circumstances and conditions under which an appellate court will be moved to such action are well .stated by our Brother Trexler in Jones v. Pennsylvania Company, 60 Pa. Superior Ct. 438. We need not repeat here what was there so well said. This case is one of the class to which belong Weiner v. North Penn Bank, 65 Pa. Superior Ct. 290, and Nadel v. Peoples Bank, 66 ibid 396. In those cases we stated at considerable length the line of reasoning which would control the action of this court in appeals of that character.
*281In the present case, the defendant trust company, permitted the plaintiff to open a checking account under the name of “M. Love.” It also permitted his brother to open a like account under the name of “A. Love.” The accounts were small; the business evidenced by them was of like character and so it turned out that the defendant, by mistake, charged a check for twenty-one dollars drawn by “A. Love” to the account of “M. Love.” This error resulted in making it appear that there were not sufficient funds to the credit of “M. Love” to warrant the bank in paying his check for forty-two dollars and payment thereof was, consequently, refused. To heal the wound caused by this breach of contract on the part of the bank and to recover the damages that would accomplish that result this suit was brought. The trial resulted in a verdict in favor of the plaintiff in the sum of five hundred dollars. The court below entered judgment on the verdict and we are now asked to reverse that judgment and award a new trial on the ground that the verdict was so manifestly and unconscionably excessive as to properly invoke the exercise of the exceptional power of this court heretofore referred to. There was some evidence adduced by the plaintiff tending to prove that the dishonor of his check had become known to others in the trade with whom he dealt and that his credit had suffered thereby. Under these circumstances, we are unable to grant the relief prayed for. We do not think the amount of the verdict brings it within the conditions set forth by our Brother Trexler in the case cited.
Whilst verdicts of this size in cases of this class may bring about hardship, if not injustice to a defendant bank, it is easy to perceive a bank has within its own hands a very practical way. of preventing such occurrences. It is easy to require of a man who seeks to open a checking account in a bank that he open the same and transact his business in his own name rather than under a letter of the alphabet which but signifies a name. Had *282such a precaution been taken in this case, the mistake which brought about the verdict, could hardly have happened.
The assignment of error is overruled and, judgment affirmed.